DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 July 2019 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations is: “a control unit” in claims 1 – 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitation “a control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific structure associated with “a control unit”.  Therefore, claims 1-5 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph either for the recitation of “a control unit” or dependency upon a claim that does.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

For the purposes of this action, “a control unit” is being interpreted as hardware configured to run software capable of receiving, processing, and transmitting vehicle-sharing requests.
The term "periphery" in claims 3 and 4 is a relative term which renders the claim indefinite.  The term  periphery " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase "periphery of the predetermined facility" has been interpreted to mean any distance from the predetermined facility.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kreiner et al. (US 20180005337 A1) (hereinafter Kreiner) in view of Balva (US 20200249047 A1) in further view of Brown (“Matchmaking in Lyft Line”). As regards the individual claims:
Regarding claim 1, Kreiner teaches:
An information processing apparatus comprising a control unit configured to: (Kreiner: claim 011; management server comprising: a processor; and a memory coupled with the processor, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: Receiving a request from a mobile device for a transportation reservation);
for each of a plurality of visitors who visit a predetermined facility by vehicle (Kreiner: claim 016; [for] each previously-requested route associated with a respective origin, a respective destination, and a respective time period; determine, based at least in part upon the historical route data, predicted demand for each of a plurality of future times; generate a set of proactive ride requests corresponding to the predicted demand; submit the set of proactive ride requests, with a set of actual ride requests, to a route determination system configured to determine a set of routes for a future period of time and assign vehicles to the routes);
Kreiner does not explicitly teach:
acquire a schedule information piece which is an information piece relating to a schedule for the visitor to visit to the facility; however Balva does teach:
acquire a schedule information piece which is an information piece relating to a schedule for the visitor to visit to the facility (Balva: ¶ 019; a user can request transportation from an origination to a destination location using, for example, an application executing on a client computing device).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kreiner with the teachings of Balva based on a motivation to  more closely match the vehicle capacity with the anticipated demand (Balva: ¶ 017)
Balva further teaches:
a first vehicle being specified in the schedule information piece, the first vehicle being a vehicle that the visitor schedules to ride in when the visitor visits the facility (Balva: ¶ 020; The transportation can be provided using a . . . personal transport vehicles).
Neither Kreiner nor Balva explicitly teach:
the first vehicle being a vehicle that the visitor schedules to ride in when the visitor visits the facility; however Brown does teach:
the first vehicle being a vehicle that the visitor schedules to ride in when the visitor visits the facility (Brown: pg. 014; a feature that would take a rider from one route, and swap them into another route.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kreiner with the teachings of Brown based on a motivation to implement significant efficiency gains, and more importantly, faster rides for our passengers (Brown: pg. 015).
Kreiner further teaches:
and if the number of a plurality of visiting vehicles visiting the predetermined facility during a predetermined period of time is predicted to be equal to or larger than a first predetermined number based on the respective schedule information pieces of the plurality of visitors (Kreiner: ¶ 039; management system 112 may alert the user that 
ride-sharing user candidates that are candidates of visitors that each join a ride in a vehicle, that is different from the first vehicle specified in the schedule information piece of the relevant visitor, to visit the predetermined facility during the predetermined period of time, from among the plurality of visitors, and second vehicles that are vehicles that the ride-sharing user candidates can join a ride in, each of the second vehicles being the first vehicle for a visitor that is different from the ride-sharing user candidates, and perform matching between a part or all of users in the calculated ride-sharing user candidates and the second vehicles (Brown: pg. 015; Route Swapping . . . matched riders with other existing routes in our system . . . in a very tight loop, doing millions of comparisons a second, in hopes that a driver’s positional update might open up a match that wasn’t valid before.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Brown teaches the limitation based on the logic that Brown’s “other existing routes in our system” represent the instant application’s “second vehicles that are vehicles that the ride-sharing user candidates can join a ride in” to the same or similar predetermined facility at the current predetermined period of time.
Balva further teaches:
so that the number of the plurality of visiting vehicles becomes smaller than the first predetermined number (Balva: ¶ 077; the target capacity for each region can be determined 1110 based at least in part upon the anticipated seating demand, where the 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, that Balva teaches the limitation based on the logic that “vehicles already allocated to provide a ride for that region” can include ride-sharing vehicles as previous taught by Kreiner and Brown and therefore combining routes as taught by Brown of vehicles already allocated to the region would reduce the number of vehicles.
Regarding claim 2, as detailed above, Kreiner as modified by Balva as further modified by Brown teach the invention as detailed with respect to claim 1. Brown further teaches:
wherein the control unit, further, acquires the respective schedule information pieces of the plurality of visitors from a management server that manages the respective schedule information pieces for the plurality of visitors; (Brown: pg. 002; passengers would enter in their origin and destination, receive a fare for the ride, and then be put in the matching pool for 1 minute before being assigned a driver.)
And Balva further teaches:
and if the matching is performed, transmits a result of the matching and a ride-sharing request for requesting sharing a ride in the second vehicle to visit the predetermined facility, to the management server (Balva:  077; various routing solutions 
Regarding claim 3, as detailed above, Kreiner as modified by Balva as further modified by Brown teach the invention as detailed with respect to claim 1. Brown further teaches:
the control unit, further, for each of a part or all of vehicles of the plurality of visiting vehicles, generates a travel route in a periphery of the predetermined facility. the control unit, further, for each of a part or all of vehicles of the plurality of visiting vehicles, generates a travel route in a periphery of the predetermined facility (Brown: pg. 015; Route Swapping . . . matched riders with other existing routes in our system . . . in a very tight loop, doing millions of comparisons a second, in hopes that a driver’s positional update might open up a match that wasn’t valid before).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Brown teaches the limitation based on the logic that Brown teaches generating travel routes for all riders in the system, which would necessarily include the subset of those riders in the periphery of the predetermined facility.
and generates the travel routes so that the number of vehicles having a predetermined route from among the visiting vehicles for which the respective travel routes have been generated is equal to or smaller than a second predetermined number (Balva: ¶ 077; target capacity for each region can be determined 1110 based at least in part upon the anticipated seating demand, where the target capacity can include a number of seats and/or vehicles, and in at least some embodiments can be desired to 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Balva teaches the limitation based on the logic that “vehicles already allocated to provide a ride for that region” can include ride-sharing vehicles as previous taught by Kreiner and Brown and therefore combining routes as taught by Brown of vehicles already allocated to the region would reduce the number of vehicles.
and provides the generated travel routes to the respective visiting vehicles for which the travel routes have been generated (Kreiner: ¶ 038; the management system may suggest cheaper alternatives which if accepted by both the user and the management system 112, the deviation would be approved at 244 and the user's accounted credited at 248 as compensation for taking an alternate route based on infrastructure capacity or any other reason.)
Regarding claim 4, as detailed above, Kreiner as modified by Balva as further modified by Brown teach the invention as detailed with respect to claim 2. Brown further teaches:
wherein the control unit, further, for each of a part or all of vehicles of the plurality of visiting vehicles, generates a travel route in a periphery of the predetermined facility (Brown: pg. 015; [software was] comparing matched riders with other existing routes in our system. We would do this in a very tight loop, doing millions of comparisons 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Brown teaches the limitation based on the logic that Brown teaches generating travel routes for all riders in the system, which would necessarily include the subset of those riders in the periphery of the predetermined facility.
and generates the travel routes so that the number of vehicles having a predetermined route from among the visiting vehicles for which the respective travel routes have been generated is equal to or smaller than a second predetermined number (Balva: ¶ 077; the target capacity for each region can be determined 1110 based at least in part upon the anticipated seating demand, where the target capacity can include a number of seats and/or vehicles, and in at least some embodiments can be desired to correspond as closely as possible to the seating and vehicle demand anticipated. In order to determine capacity to move to a specific region, the capacity already allocated to that region for a specific time period can be determined 1112. This can include, for example, vehicles already allocated to provide a ride for that region, vehicles with destinations in that region, vehicles expected to be parked in that region, and so on.).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Balva teaches the limitation based on the logic that “vehicles already allocated to provide a ride for that region” can include ride-sharing vehicles as previous taught by Kreiner and Brown and therefore combining routes as taught by Brown of vehicles already allocated to the region would reduce the number of vehicles.
and transmits the generated travel routes to the management server (Balva: ¶ 075; a set of potential routing solutions can be determined 1010, which include not only providing for the actual demand, but also providing for the anticipated demand [and the] relevant routing data can then be transmitted 1016 to the impacted vehicles [or] to a computing device associated with the vehicle or a driver of the vehicle, among other such options.)
Regarding claim 5, as detailed above, Kreiner as modified by Balva as further modified by Brown teach the invention as detailed with respect to claim 1. Balva further teaches:
wherein the first predetermined number is determined based on a capacity of a parking lot attached to the predetermined facility. (Balva:  077; target capacity for each region can be determined 1110 based at least in part upon the anticipated seating demand, where the target capacity can include a number of seats and/or vehicles, and in at least some embodiments can be desired to correspond as closely as possible to the seating and vehicle demand anticipated. In order to determine capacity to move to a specific region, the capacity already allocated to that region for a specific time period can be determined 1112. This can include, for example, vehicles already allocated to provide a ride for that region, vehicles with destinations in that region, vehicles expected to be parked in that region, and so on. )
Regarding claim 6, Kreiner teaches:
An information processing method comprising the steps of: (Kreiner: claim 001; method for managing access to a transportation infrastructure comprising) 
for each of a plurality of visitors who visit a predetermined facility by vehicle, (Kreiner: claim 001; submitting [inter alia] a set of actual ride requests, to a route 
Kreiner does not explicitly teach:
acquiring a schedule information piece which is an information piece relating to a schedule for the visitor to visit to the facility; however Balva does teach:
acquire a schedule information piece which is an information piece relating to a schedule for the visitor to visit to the facility (Balva: ¶ 019; a user can request transportation from an origination to a destination location using, for example, an application executing on a client computing device).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kreiner with the teachings of Balva based on a motivation to  more closely match the vehicle capacity with the anticipated demand (Balva: ¶ 017)
Balva further teaches:
a first vehicle being specified in the schedule information piece, the first vehicle being a vehicle that the visitor schedules to ride in when the visitor visits the facility (Balva: ¶ 020; The transportation can be provided using a . . . personal transport vehicles).
and if the number of a plurality of visiting vehicles visiting the predetermined facility during a predetermined period of time is predicted to be equal to or larger than a first predetermined number based on the respective schedule information pieces of the plurality of visitors (Kreiner: ¶ 039; management system 112 may alert the user that based on other utilization, there may be no parking capacity at destination and 
Neither Kreiner nor Balva explicitly teach:
calculating ride-sharing user candidates that are candidates of visitors that each join a ride in a vehicle that is different from the first vehicle specified in the schedule information piece of the relevant visitor, to visit the predetermined facility during the predetermined period of time, from among the plurality of visitors, and second vehicles that are vehicles that the ride-sharing user candidates can join a ride in, each of the second vehicles being the first vehicle for a visitor that is different from the ride-sharing user candidates, and performing matching between a part or all of users in the calculated ride-sharing user candidates and the second vehicles;
However Brown does teach:
calculating ride-sharing user candidates that are candidates of visitors that each join a ride in a vehicle that is different from the first vehicle specified in the schedule information piece of the relevant visitor, to visit the predetermined facility during the predetermined period of time, from among the plurality of visitors, and second vehicles that are vehicles that the ride-sharing user candidates can join a ride in, each of the second vehicles being the first vehicle for a visitor that is different from the ride-sharing user candidates, and performing matching between a part or all of users in the calculated ride-sharing user candidates and the second vehicles (Brown: pg. 015; Route Swapping . . . matched riders with other existing routes in our system . . . in a very tight loop, doing millions of comparisons a second, in hopes that a driver’s positional update might open up a match that wasn’t valid before.).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Brown teaches the limitation based on the logic that Brown’s “other existing routes in our system” represent the instant application’s “second vehicles that are vehicles that the ride-sharing user candidates can join a ride in” to the same or similar predetermined facility at the current predetermined period of time.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kreiner with the teachings of Brown based on a motivation to led to significant efficiency gains, and more importantly, faster rides for our passengers (Brown: pg. 015).
Balva further teaches:
so that the number of the plurality of visiting vehicles becomes smaller than the first predetermined number (Balva:  077; the target capacity for each region can be determined 1110 based at least in part upon the anticipated seating demand, where the target capacity can include a number of seats and/or vehicles, and in at least some embodiments can be desired to correspond as closely as possible to the seating and vehicle demand anticipated. In order to determine capacity to move to a specific region, the capacity already allocated to that region for a specific time period can be determined 1112. This can include, for example, vehicles already allocated to provide a ride for that region, vehicles with destinations in that region, vehicles expected to be parked in that region, and so on.).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Brown teaches the limitation based on the logic that “vehicles already allocated to provide a ride for that 
Regarding claim 7, Kreiner teaches:
A non-transitory recording medium storing a program for causing a computer to perform the steps of: (Kreiner: claim 011; resource management server comprising: a processor; and a memory coupled with the processor, the memory having stored thereon executable instructions);
for each of a plurality of visitors who visit a predetermined facility by vehicle (Kreiner: claim 016; submit [inter alia] a set of actual ride requests, to a route determination system configured to determine a set of routes for a future period of time and assign vehicles to the routes);
Kreiner does not explicitly teach:
acquiring a schedule information piece which is an information piece relating to a schedule for the visitor to visit to the facility; however Balva does teach:
acquiring a schedule information piece which is an information piece relating to a schedule for the visitor to visit to the facility (Balva: ¶ 019; a user can request transportation from an origination to a destination location using, for example, an application executing on a client computing device).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kreiner with the teachings of Balva based on a motivation to  more closely match the vehicle capacity with the anticipated demand (Balva: ¶ 017).
Balva further teaches:
a first vehicle being specified in the schedule information piece, the first vehicle being a vehicle that the visitor schedules to ride in when the visitor visits the facility; (Balva: ¶ 020; The transportation can be provided using a . . . personal transport vehicles).
and if the number of a plurality of visiting vehicles visiting the predetermined facility during a predetermined period of time is predicted to be equal to or larger than a first predetermined number based on the respective schedule information pieces of the plurality of visitors, (Kreiner: ¶ 039; management system 112 may alert the user that based on other utilization, there may be no parking capacity at destination and recommend either an alternate destination (i.e., a different stadium parking facility) or perhaps an alternate transit method (i.e., train/bus).) 
However, Kreiner does not explicitly teach:
calculating ride-sharing user candidates that are candidates of visitors that each join a ride in a vehicle that is different from the first vehicle specified in the schedule information piece of the relevant visitor, to visit the predetermined facility during the predetermined period of time, from among the plurality of visitors, and second vehicles that are vehicles that the ride-sharing user candidates can join a ride in, each of the second vehicles being the first vehicle for a visitor that is different from the ride-sharing user candidates, and performing matching between a part or all of users in the calculated ride-sharing user candidates and the second vehicles; however, Brown does teach:
calculating ride-sharing user candidates that are candidates of visitors that each join a ride in a vehicle that is different from the first vehicle specified in the schedule information piece of the relevant visitor, to visit the predetermined facility during the predetermined period of time, from among the plurality of visitors, and second vehicles 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Brown teaches the limitation based on the logic that Brown’s “other existing routes in our system” represent the instant application’s “second vehicles that are vehicles that the ride-sharing user candidates can join a ride in” to the same or similar predetermined facility at the current predetermined period of time.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kreiner with the teachings of Brown based on a motivation to led to significant efficiency gains, and more importantly, faster rides for our passengers (Brown: pg. 015).
so that the number of the plurality of visiting vehicles becomes smaller than the first predetermined number (Balva:  077; the target capacity for each region can be determined 1110 based at least in part upon the anticipated seating demand, where the target capacity can include a number of seats and/or vehicles, and in at least some embodiments can be desired to correspond as closely as possible to the seating and vehicle demand anticipated. In order to determine capacity to move to a specific region, the capacity already allocated to that region for a specific time period can be determined 
Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Brown teaches the limitation based on the logic that “vehicles already allocated to provide a ride for that region” can include ride-sharing vehicles as previous taught by Kreiner and Brown and therefore combining routes as taught by Brown of vehicles already allocated to the region would reduce the number of vehicles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Peng (US 20160335576 A1) which discloses a system and method for predicting spikes in ride sharing based on historical data associated with special events as to allow better matching of demand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663